UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1156



PIERRE MANGA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-276-104)


Submitted:   September 28, 2005           Decided:   November 1, 2005


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Paul J.
McNulty, United States Attorney, Adam J. Berlin, Special Assistant
United States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pierre Manga, a native and citizen of Cameroon, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming without opinion the decision of the immigration judge

denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.*

          Manga seeks to challenge the immigration judge’s finding

that he failed to file his asylum application within one year of

the date of his arrival in the United States.                 See 8 U.S.C.

§ 1158(a)(2)(B) (2000).       We conclude that we lack jurisdiction to

review this determination pursuant to 8 U.S.C. § 1158(a)(3) (2000).

See Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004)

(collecting cases).         Given this jurisdictional bar, we cannot

review the underlying merits of Manga’s asylum claim.

          While we lack jurisdiction to consider the Board’s ruling

on the asylum claim, we retain jurisdiction to consider the denial

of Manga’s request for withholding of removal.                See 8 C.F.R.

§ 1208.4(a) (2005).         “To qualify for withholding of removal, a

petitioner    must   show    that   he   faces   a   clear   probability   of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”            Rusu v. INS,


     *
      As Manga failed to raise a Convention Against Torture claim
before the Board, we lack jurisdiction over any challenge to the
denial of such protection. See 8 U.S.C. § 1252(d) (2000); Asika v.
Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125
S. Ct. 861 (2005).

                                    - 2 -
296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).   Based on our review of the record, we find

that substantial evidence supports the immigration judge’s holding,

as affirmed by the Board, that Manga failed to meet this standard.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -